Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed September 12, 2022 are entered.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that linking/generic claims 80, 89 all comprise the same step and thus there is no difference in the method step of groups I-XXiV.  This is not found persuasive because the the different group have different claim limitation in the alternative.  Applicants argue that groups are different by having different specific inhibitor compounds and should be species election.  However, the administration of different compounds are classified separately.  Furthermore, different species are compounds which have no structural relationship with another.  Applicants argue that siRNA and shRNA belong to the class of interfering RNA.  However, literature usually have the siRNA and shRNA experiments done in separate non-patent literature references and thus search is separate in the art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 80-85, 87-96, 98-99 and new claims 100-103 are pending.  Claims 86, 97 are canceled.  Claims 91 are withdrawn.  Claims 80-85, 87-90, 92-96, 98-99,100-103 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 80-85, 87-90, 92-96, 98-99, 100-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art."). Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027.   
Claims encompass a method for treating glucocorticoid resistance in a subject with increased expression level of CASP1 gene (species elected) in cells of the subject compared to control by administering inhibitor of CASP1 wherein the inhibitor is siRNA (elected group I).  Claims encompass a method of treating a disease in a subject with glucocorticoid resistance when treated with glucocorticoids and increased expression level of CASP1 gene (species elected) compared to control by administering inhibitor of CASP1 and glucocorticoid.  Claims encompass wherein the disease is an autoimmune disease (elected species).   However, one skilled in the art would not consider siRNA of CASP1 as the inhibitor of CASP1 which would inhibit the enzyme because siRNA would inhibit the stability of the CASP1 RNA.  The specification teaches an example of shRNA of CASP1 in vitro inhibition of glucocorticoid receptor cleavage in leukemia cells.  However, no example is provided for in vivo treatment of leukemia nor treatment of autoimmune disease with siRNA of CASP1.  The state of the art is silent with regard to in vivo treatment of treatment of autoimmune disease with siRNA of CASP1(Sekut et al.(US 6,054,487).  
No nexus between the administration of shRNA of CASP1 in leukemia cells in vitro and the in vivo treatment with siRNA of CASP1of an autoimmune disease or other diseases  in a patient has been shown.  Furthermore, claim broadly encompass any inhibitor of CASP1 or siRNA CASP1 compound with no functional limitation.  The amount of direction provided in the specification is limited to general guidance and prophetic treatment method in vivo aside from the example of in vitro method of shRNA with leukemia cells.   The state of the art is such that one skilled in the art is not aware of treatment of any disease in patients with an siRNA or any inhibitors of CASP1 claimed (Sekut et al.).   No working example is provided for in vivo treatment of the autoimmune disease or generic disease with an siRNA or generic inhibitor of CASP1.  Thus, the claims encompass a large genus of generic compounds or siRNA of CASP1 to which the nexus to treatment is not established and thus not enabled.  In view of the extent and the unpredictability of the experimentation required to practice the invention as claimed, one skilled in the art could not make the invention without undue experimentation.   Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the claimed invention without undue experimentation.

Claims 80-85, 87-90, 92-96, 98-99, 100-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims encompass a method for treating glucocorticoid resistance or increasing glucocorticoid sensitivity in a subject with increased expression level of CASP1 gene (species elected) in cells of the subject compared to control by administering inhibitor of CASP1 wherein the inhibitor is siRNA (elected group I).  Claims encompass a method of treating a disease in a subject with glucocorticoid resistance when treated with glucocorticoids and increased expression level of CASP1 gene (species elected) compared to control by administering inhibitor of CASP1 and glucocorticoid.  Claims encompass wherein the disease is an autoimmune disease (elected species).   However, one skilled in the art would not consider siRNA of CASP1 as the inhibitor of CASP1 which would inhibit the enzyme because siRNA would inhibit the stability of the CASP1 RNA.  The specification teaches an example of shRNA of CASP1(SEQ ID NO:14) in vitro inhibition of glucocorticoid receptor cleavage in leukemia cells.  However, no example is provided for in vivo treatment of leukemia nor treatment of autoimmune disease with siRNA of CASP1 or generic inhibitor of CASP1.  The state of the art is silent with regard to in vivo treatment of treatment of autoimmune disease with siRNA of CASP1(Sekut et al.(US 6,054,487).  However, the specification disclosure do not provide written description of the genus of generic siRNA of CASP1 or generic inhibitor of CASP1 to treat autoimmune disease or generic diseases.  The state of the art was such that siRNA of Caspase-1 to detect apoptosis but never executed successfully (Hartmann, US 2010/0178272).  The state of the art was such that there is no relationship of structure of shRNA of CASP1 disclosed in the specification and other inhibitors of CASP1 which are small molecules (Hartmann).  One skilled in the art cannot envision the unlimited genus of inhibitor of CASP1 structure based upon the known inhibitors because the claims encompass unlimited function of inhibiting and is not predictive of other inhibitors based upon structure.  The specification teach the shRNA of specific structure SEQ ID NO:14 in vitro.  However, there is no teaching of nexus of the shRNA of the example to the large genus of siRNA structure which would function in treatment of autoimmune disease in vivo.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  In this case, the only factor present in the specification is a method of using specific shRNA in vitro that do not adequately describe the vast amount of molecules that fit the description claimed to be able to effectively execute the method.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass antibodies whose structure cannot be envisioned because claims encompass an antibody that binds to a polypeptide of SEQ ID NO:7.  The genus of antibodies whose structure is not related to the antibody disclosed in the specification is large and cannot be envisioned because the structure of the antibody varies although it may bind the same polypeptide.  Antibodies claimed encompass unlimited changed to the structure of antibody disclosed because the antibodies only require the binding to the polypeptide.  The genus of antibodies as claimed includes variations in the entire polypeptide.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).
Therefore, the full breadth of the claim do not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80-85, 87-89, 92-96, 98-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12-22, 24-27, 29-34, 36-38 of U.S. Patent No. 10,457,946. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 80-85, 87-89, 92-96, 98-99 are generic and the claims 1-7, 9-10, 12-22, 24-27, 29-34, 36-38 of U.S. Patent No. 10,457,946 anticipate the pending claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646